Title: From Abigail Smith Adams to John Quincy Adams, 9 January 1806
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Jan’ry 9th 1806

This is the first Snow which we have had of any concequence; and this promisses to be keep. It began last night and has continued increasing all day. It is now mid day, and the storm is cold and severe, the wind North. I cannot tell you how the Glass stands, for when I went in the absence of your Brother & Sister; to take an observation as I promissed, the window was frozen down So tight, that I could not open it.
You gave yourself unnecessary anxiety about George. he is very well, and has never but two days been detaind from school since you went away, and then by a cold, and a trifling complaint in his Bowels. the Stopage in his Head is intirely gone. he has a good appetite, grows fast, and is fleshy enough for a running Boy. Master John my Charge, puffs like a very corpulent Man when he has walkd fast, his face is round as an apple, Rosy as a carnation, his Eyes Brilliant and Sparkling as diamonds his Lips a virmillion. a painter might take Hebe from the exuberence of his Health, and Adonis from the Beauty of his face. These are his infant traits; time will harden his features; and the sun burnish his complexion. he ought not to grow up as handsome as he is now. But what I value more than his Beauty, is his disposition which is very pleasent, and engageing. he is volatile like all sprightly Children. I cannot fix him to his Letters, but he will learn them soon enough. he talks much more about his Pappa and Mamma than he did when you they first went away; he does not realish my Sitting down to write, because it imposes a restraint upon him; I calld him just now to come to me. he replid, Grandmamma, what you call me for when you writing? he is very talkative and amusing. this page is for Mamma, as well as Pappa—your brother wrote you last week and your Father too I think, so I did not feel anxious least you should not hear from us. last Evening I received your Letter of Decbr 30th I shall deliver your Message to your Brother when he returns from Dedham and do not doubt but that he will pay due respect to your recommendation. the General Court meet on Wednesday next.
Your Father used to say that N. Englanders were always the dupes of the Southern States. I conjecture they are so now, as it respects the motion made, or the recommendation to appropriate eight or ten Millions to purchase the Floridas—It is Suspected that the measure would be unpopular, and, our wise Men are ready to take the odium upon their own Shoulders or may be, they are desirious of making as good a speck out of the purchase, as it is said the Chancelor, and Joel Barlow Swan, Parker and others have done out of the 15 Millions.
Sunday Janry 12th—
An interruption has retarded my pen and delayed my closing my Letter. George dinned with me to day in good health and desires me to tell his pappa and Mamma that he is very well, and a very good Boy: but that Thomas and John make him very wild and Noisy. John is So happy to see George, that their weekly meeting is quite an entertainment John is however much more manageable alone; we shall all get too fond of him; he is so easily reasoned into doing right, that very little authority controuls him.
I have not had an opportunity yet to make Such an inquiry of Mr. Storer respecting the House which was that owned by Mr. Sewal, as to enable me to write Satisfactory upon the Subject—The House owned by Mr. Fairweather is also to let, and you know that it is a large and Handsome House. dr. Waterhouse has mentiond it to your Father. you may however procure one nearer Boston I Suppose, but it is like the Rent will be much higher, for an inferiour House—
Mr. Ames, I very much fear will not accept the appointment; some of his Friends flatterd themselves that he would, as the Nomination was universally approved, but last week he fell down, either in an appopletic apopletic or an Epileptick fit. He has recoverd his senses again: but it will no doubt affect his spirits, and be considerd by him as an objection to entering upon So arduous an office—You have not mentiond your own Health; how is it? Your Friends write me that you do not look so well as when you first arrived and they think that the walk twice a day is too much for you. In the morning when the weather is fine it might not be an injury to you; but when; exhausted by attention, or perplexd by Buisness; or vext by ignorance or stupidity, a tedious long walk with an empty Stomack is very unhealthy you may depend upon it. it serves to irritate the whole nervious system; which wants soothing and calming with the oil and wine of comfort and consolation, instead of ploding along on foot a three miles trudge. besides the very look of it will be attributed to a cause which has no foundation. Some will call it parsimony, others will call it odity, but all this I Should not heed so much as the real injury I conceive it will be to your Health—Pray assure me that you will ride in all bad weather, and I shall be easier in my mind, and go to rest more tranquil at night.—
I would write seperately to Mrs Adams, but writing to one is writing to Both, and we have so few Subjects either novel or amuseing that I Should scarcly be able to fill a page to her; I could tell her that Mr. Whitney has had the good luck to have an other of his sisters married in Town to a Son of Mr James Brackets, a likely young Man, and that the eldest sister of the whole, has come to Quincy to make a visit. We know not where to find a Husband for her, unless She would take the Major; but we would be cautious of making the proposal, and wish the Lady better Luck.
With my best regards to the whole family / I am my dear Son your truly / affectionate Mother 
Abigail Adams